Voto disidente del
Juez Asociado Señor Díaz Cruz.
No puedo unirme a la laxitud que en gran medida ha determinado la ausencia de disciplina en nuestro medio, que va desde el inocuo mitin que a nadie molestó hasta los enormes agravios a la paz y la seguridad que ya son rutina y “riesgo calculado”.
La opinión se enajena de la realidad, y como Rodríguez v. Srio. Instrucción,(1) 109 D.P.R. 251 (1979), que reitera, *175barre bajo la alfombra el derecho a la educación que nues-tra Constitución de 1952 afirma en su Art. II, Sec. 5, y que suscita la confrontación crítica, entre ese derecho que pro-pende al desarrollo de la personalidad “y al fortalecimiento del respeto de los derechos del hombre y de las libertades fundamentales” y de otra parte el derecho de libre expresión que en el Recinto de Humacao tomó la forma de lanzamiento de una cadena de metal sobre los conductores de energía eléctrica del recinto, el desbordamiento de inodoros en varios edificios, inclusive la biblioteca y el for-zado desalojo de salones de clase insertando agentes quími-cos apestosos en las unidades de aire acondicionado.
El per curiam descansa en premisas erróneas al inter-pretar el Reglamento General de Estudiantes en su parte prohibitiva de actividades extracurriculares cuando exista peligro claro e inminente de que el ejercicio peculiar de la libre expresión y asociación plantee un riesgo para el orden institucional; toma como base para negar relación causal o de “trasfondo” —experiencia previa de violencia— entre los actos vandálicos realizados en Río Piedras y los que tuvieron lugar en Humacao: (a) que el Recinto de Río Pie-dras para entonces tenía más de 24,000 estudiantes y el Cole-gio Regional sólo 3,233. Olvida que las explosiones de vio-lencia, justificadas o no, se han producido históricamente con entera abstracción del número de habitantes en el país o lugar afectado; (b) que la conducta incivil de los recurridos no tenía raíces o motivación en lo ocurrido en Río Piedras, porque cuando se deciden a “manifestarse” ya hacía un mes que la violencia ríopedrense había obligado a cerrar la Uni-versidad; ¿acaso tienen que ser simultáneos los brotes de violencia e indisciplina para que pueda percibirse la moti-vación común, o el llamado trasfondo, y llegar a la con-clusión de que existe “peligro claro e inminente” de que los *176actos de los infractores ponen en riesgo el orden y la paz institucional?; no ofrece la opinión ningún otro motivo, contra la conocida realidad de que los movimientos del Recinto mayor de Río Piedras tienen siempre repercusión, de mayor o menor intensidad, en los demás recintos; y añade (c) que “la considerable distancia” entre Río Piedras y Humacao produce algo como efecto inmunizante en los humacaeños. Este criterio choca hasta con la facilidad con que residentes de Humacao vienen diariamente a cumplir su horario de trabajo en la zona metropolitana. Puerto Rico, en su limi-tado territorio nacional es un solo campus por el que se han extendido, en recintos dispersos a través de la Isla con entera viabilidad, tanto la Universidad de Puerto'Rico como las privadas.
El criterio de decisión es ambiguo y ambivalente; es débil, en lugar de benigno, con uno de los recurridos que ya anteriormente había violado una probatoria, pero se sobre-coge con los criterios adversos de Tinker v. Des Moines School Dist., 393 U.S. 503 (1969) y del Juez Fortas en Concerning Dissent and Civil Desobedience, New York, Signet Books, 1968, pág. 93; postula una juiciosa abstención de los tribunales en los asuntos universitarios, y al momento de decidir desplaza totalmente la competencia académica.
En fin, considero que no se justifica la intromisión de los tribunales en el presente caso para decirle a las autoridades universitarias que han errado en la apreciación de indicios en que pueden descansar para proteger la paz del recinto y la función educativa de un “peligro claro e inminente”. Los derechos constitucionales deben ser rigurosamente res-guardados, pero no prodigados.
El Tribunal, con muchos menos recursos estimativos que la dirección universitaria levantó una muralla entre el mitin relativamente ordenado y la conducta escatológica y violenta que amenazaba con un desarrollo similar al del Recinto de Río Piedras. Este método de penosa disección de la masa de eventos antisociales nubla la capacidad para *177apreciar en forma integral el potencial destructivo de cada uno de los factores envueltos en la violencia en el campus. Jefferson nunca pensó que la libertad de expresión acogería bajo su palio los eventos acaecidos en el campus de Huma-cao y que movieron a la Dirección a tomar una leve medida preventiva. El ratio decidendi sugiere, en su condenación de la prevención —que llama restricción previa— la inacción de las autoridades académicas hasta que empiecen a escu-charse los disparos y a volar las “molotofs”. El Director del Colegio Universitario de Humacao, universitario inmerso en el estilo de vida del campus, está en mejor posición para advertir y conjurar el daño al recinto. Ubicado en el ojo de la tormenta está en superior plano para percibir los relieves y perfiles de la conducta disolvente de la libertad auténtica. En el cuadro general de hechos de este caso, ni el Reglamento ni la decisión administrativa, lesionan derechos individuales en desproporción con la medida disciplinaria cautelar necesaria para proteger los mayores intereses de la educación que garantiza nuestra Constitución.
Revocaría la sentencia recurrida y desestimaría la demanda.

 Después de esta licencia a los sindicalistas y agitadores obreros para invadir la escuela, los políticos lamentablemente la interpretaron como igual auto-*175rización para actividad partidista y se usaron estudiantes de Escuela Superior en el propio local docente, para llenar las peticiones de nominación exigidas a candi-datos a puestos electivos en las elecciones generales de noviembre de 1980.